This matter is now before this court on motion to dismiss the appeal herein, and it appears from the record that the appeal was taken from an order dissolving an attachment. It also appears that the plaintiff, who secured the attachment, prosecuted this suit while this appeal was pending in this court, and that on the trial of his cause of action, to which the attachment was ancillary, a judgment was rendered against him, from which no appeal was perfected, and the same is now a finality.
Under this state of facts, the question of the correctness of the judgment of the trial court in dissolving the attachment is moot, and for that reason, the motion to dismiss the appeal should be sustained.
NICHOLSON, C.J., and HARRISON, MASON, PHELPS, LESTER, HUNT, CLARK, and RILEY, JJ., concur. *Page 200